Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXECUTION COPY Exhibit 10.4 USAA AUTO OWNER TRUST 2008-3 AMENDED AND RESTATED TRUST AGREEMENT between USAA ACCEPTANCE, LLC, as the Depositor and WELLS FARGO DELAWARE TRUST COMPANY, as the Owner Trustee Dated as of July 23, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.1. Capitalized Terms 1 SECTION 1.2. Other Interpretive Provisions 1 ARTICLE II ORGANIZATION 2 SECTION 2.1. Name 2 SECTION 2.2. Office 2 SECTION 2.3. Purposes and Powers 2 SECTION 2.4. Appointment of the Owner Trustee 3 SECTION 2.5. Initial Capital Contribution of Trust Estate 3 SECTION 2.6. Declaration of Trust 3 SECTION 2.7. Organizational Expenses; Liabilities of the Holders 3 SECTION 2.8. Title to the Trust Estate 3 SECTION 2.9. Representations and Warranties of the Depositor 4 SECTION 2.10. Situs of Issuer 5 ARTICLE III CERTIFICATES AND TRANSFER OF CERTIFICATES 5 SECTION 3.1. Initial Ownership 5 SECTION 3.2. Authentication of Certificates 5 SECTION 3.3. Form of the Certificates 5 SECTION 3.4. Registration of Certificates 5 SECTION 3.5. Transfer of Certificates 5 SECTION 3.6. Lost, Stolen, Mutilated or Destroyed Certificates 7 SECTION 3.7. Access to List of Certificateholders Names and Addresses 7 ARTICLE IV ACTIONS BY OWNER TRUSTEE 7 SECTION 4.1. Prior Notice to Certificateholders with Respect to Certain Matters 7 SECTION 4.2. Action by Certificateholders with Respect to Certain Matters 8 SECTION 4.3. Action by Certificateholders with Respect to Bankruptcy 8 SECTION 4.4. Restrictions on Certificateholders Power 8 SECTION 4.5. Majority Control 8 ARTICLE V APPLICATION OF TRUST FUNDS; CERTAIN DUTIES 9 SECTION 5.1. Application of Trust Funds 9 SECTION 5.2. Method of Payment 9 SECTION 5.3. Sarbanes-Oxley Act 9 SECTION 5.4. Signature on Returns 10 i TABLE OF CONTENTS (continued) Page SECTION 5.5. Accounting and Reports to Noteholders, Certificateholders, Internal Revenue Service and Others 10 ARTICLE VI AUTHORITY AND DUTIES OF OWNER TRUSTEE 10 SECTION 6.1. General Authority 10 SECTION 6.2. General Duties 10 SECTION 6.3. Action upon Instruction 11 SECTION 6.4. No Duties Except as Specified in this Agreement or in Instructions 12 SECTION 6.5. No Action Except under Specified Documents or Instructions 12 SECTION 6.6. Restrictions 12 ARTICLE VII CONCERNING OWNER TRUSTEE 13 SECTION 7.1. Acceptance of Trusts and Duties 13 SECTION 7.2. Furnishing of Documents 13 SECTION 7.3. Representations and Warranties 13 SECTION 7.4. Reliance; Advice of Counsel 14 SECTION 7.5. Not Acting in Individual Capacity 14 SECTION 7.6. The Owner Trustee May Own Notes 15 ARTICLE VIII COMPENSATION AND INDEMNIFICATION OF OWNER 15 SECTION 8.1. The Owner Trustees Compensation 15 SECTION 8.2. Indemnification 15 SECTION 8.3. Payments to the Owner Trustee 16 ARTICLE IX TERMINATION OF TRUST AGREEMENT 16 SECTION 9.1. Dissolution of the Issuer 16 SECTION 9.2. Winding Up of the Issuer 16 SECTION 9.3. Limitations on Termination 16 ARTICLE X SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES 16 SECTION 10.1. Eligibility Requirements for the Owner Trustee 16 SECTION 10.2. Resignation or Removal of the Owner Trustee 17 SECTION 10.3. Successor Owner Trustee 17 SECTION 10.4. Merger or Consolidation of the Owner Trustee 18 SECTION 10.5. Appointment of Co-Trustee or Separate Trustee 18 ii TABLE OF CONTENTS (continued) Page ARTICLE XI MISCELLANEOUS 19 SECTION 11.1. Amendments 19 SECTION 11.2. No Legal Title to Trust Estate in Certificateholders 21 SECTION 11.3. Limitations on Rights of Others 21 SECTION 11.4. Notices 21 SECTION 11.5. Severability 22 SECTION 11.6. Separate Counterparts 22 SECTION 11.7. Successors and Assigns 22 SECTION 11.8. No Petition 22 SECTION 11.9. Headings 23 SECTION 11.10. Governing Law 23 SECTION 11.11. [Reserved] 23 SECTION 11.12. Waiver of Jury Trial 23 SECTION 11.13. Information Requests 24 SECTION 11.14. Form 10-D and Form 10-K Filings 24 SECTION 11.15. Form 8-K Filings 24 Exhibit A Form of Certificate Exhibit B Form of Owner Trustees Annual Certification Regarding Item 1117 and Item 1119 of Regulation AB iii This AMENDED AND RESTATED TRUST AGREEMENT is made as of July 23, 2008 (as from time to time amended, supplemented or otherwise modified and in effect, this  Agreement ) between USAA ACCEPTANCE, LLC , a Delaware limited liability company, as the depositor (the  Depositor ), and WELLS FARGO DELAWARE TRUST COMPANY , a Delaware limited purpose trust company ( Wells Fargo ), as the owner trustee (in such capacity, the  Owner Trustee ). RECITALS WHEREAS, the Depositor and the Owner Trustee entered into that certain Trust Agreement dated as of June 25, 2008 (the  Original Trust Agreement ), pursuant to which the Issuer (as defined below) was created; and WHEREAS, in connection with the issuance of the Notes, the parties have agreed to amend and restate the Original Trust Agreement; NOW THEREFORE, in consideration of the mutual agreements herein contained, and of other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: ARTICLE I DEFINITIONS SECTION 1.1. Capitalized Terms . Unless otherwise indicated, capitalized terms used in this Agreement are defined in Appendix A to the Sale and Servicing Agreement dated as of the date hereof (as from time to time amended, supplemented or otherwise modified and in effect, the  Sale and Servicing Agreement ) among the Issuer, the Depositor, as seller, USAA Federal Savings Bank, as servicer, and The Bank of New York Mellon, as indenture trustee, as the same may be amended, modified or supplemented from time to time. SECTION 1.2. Other Interpretive Provisions . All terms defined in this Agreement shall have the defined meanings when used in any certificate or other document delivered pursuant hereto unless otherwise defined therein. For purposes of this Agreement and all such certificates and other documents, unless the context otherwise requires: (a) accounting terms not otherwise defined in this Agreement, and accounting terms partly defined in this Agreement to the extent not defined, shall have the respective meanings given to them under GAAP; (b) terms defined in Article 9 of the UCC as in effect in the State of Delaware and not otherwise defined in this Agreement are used as defined in that Article; (c) the words hereof, herein and hereunder and words of similar import refer to this Agreement as a whole and not to any particular provision of this Agreement; (d) references to any Article, Section, Schedule or Exhibit are references to Articles, Sections, Schedules and Exhibits in or to this Agreement, and references to any paragraph, subsection, clause or other subdivision within any Section or definition refer to such paragraph, subsection, clause or other subdivision of such Section or definition; (e) the term including means including without limitation; (f) references to any law or regulation refer to that law or regulation as amended from time to time and include any successor law or regulation; and (g) references to any Person include that Persons successors and assigns. ARTICLE II ORGANIZATION SECTION 2.1. Name . The trust created under the Original Trust Agreement shall be known as USAA Auto Owner Trust 2008-3 (the  Issuer ), in which name the Owner Trustee may conduct the business of such trust, make and execute contracts and other instruments on behalf of such trust and sue and be sued. SECTION 2.2. Office . The office of the Issuer shall be in care of the Owner Trustee at the Corporate Trust Office or at such other address as the Owner Trustee may designate by written notice to each Certificateholder, the Depositor and the Administrator. SECTION 2.3. Purposes and Powers . The purpose of the Issuer is, and the Issuer shall have the power and authority, to engage in the following activities: (a) to issue the Notes pursuant to the Indenture and the Certificates pursuant to this Agreement, and to sell, transfer and exchange the Notes and the Certificates and to pay interest on and principal of the Notes and distributions on the Certificates; (b) to acquire the property and assets set forth in the Sale and Servicing Agreement from the Depositor pursuant to the terms thereof, to make deposits to and withdrawals from the Collection Account, the Principal Distribution Account and the Reserve Account and to pay the organizational, start-up and transactional expenses of the Issuer; (c) to assign, Grant, transfer, pledge, mortgage and convey the Trust Estate pursuant to the Indenture and to hold, manage and distribute to the Certificateholders any portion of the Trust Estate released from the lien of, and remitted to the Issuer pursuant to, the Indenture; (d) to enter into and perform its obligations under the Transaction Documents to which it is a party; (e) to engage in those activities, including entering into agreements, that are necessary, suitable or convenient to accomplish the foregoing or are incidental thereto or connected therewith; and (f) subject to compliance with the Transaction Documents, to engage in such other activities as may be required in connection with conservation of the Trust Estate and the making of distributions to the Certificateholders and the Noteholders. The Owner Trustee is hereby authorized to engage in the foregoing activities on behalf of the Issuer. Neither the Issuer nor the Owner Trustee on behalf of the Issuer shall engage in any activity other than in connection with the foregoing or other than as required or authorized by the terms of this Agreement or the other Transaction Documents. 2 SECTION 2.4. Appointment of the Owner Trustee . Upon the execution of this Agreement, the Owner Trustee shall continue as trustee of the Issuer, to have all the rights, powers and duties set forth herein. SECTION 2.5. Initial Capital Contribution of Trust Estate . As of the date of the Original Trust Agreement, the Depositor sold, assigned, transferred, conveyed and set over to the Owner Trustee the sum of $1. The Owner Trustee hereby acknowledges receipt in trust from the Depositor, as of such date, of the foregoing contribution, which shall constitute the initial Trust Estate and shall be deposited in the Collection Account. SECTION 2.6. Declaration of Trust . The Owner Trustee hereby declares that it will hold the Trust Estate in trust upon and subject to the conditions set forth herein for the use and benefit of the Certificateholders, subject to the obligations of the Issuer under the Transaction Documents. It is the intent of the parties hereto that the Issuer constitute a statutory trust under the Statutory Trust Statute and that this Agreement constitute the governing instrument of such statutory trust. It is the intent of the parties hereto that, solely for income, franchise and value added tax purposes, so long as there is a single beneficial owner of the Certificates, the Issuer will be disregarded as an entity separate from such beneficial owner and the Notes will be characterized as debt. The parties agree that, unless otherwise required by appropriate tax authorities, the Issuer will not file or cause to be filed annual or other necessary returns, reports and other forms consistent with the characterization of the Issuer as an entity separate from its owner. In the event that the Issuer is deemed to have more than one beneficial owner for federal income tax purposes, the Issuer will file returns, reports and other forms consistent with the characterization of the Issuer as a partnership, and this Agreement shall be amended to include such provisions as may be required under Subchapter K of the Internal Revenue Code of 1986, as amended. Effective as of the date hereof, the Owner Trustee shall have all rights, powers and duties set forth herein and in the Statutory Trust Statute with respect to accomplishing the purposes of the Issuer. The Owner Trustee filed the Certificate of Trust with the Secretary of State of the State of Delaware as required by Section 3810(a) of the Statutory Trust Statute. Notwithstanding anything herein or in the Statutory Trust Statute to the contrary, it is the intention of the parties hereto that the Issuer constitute a business trust within the meaning of Section 101(9)(A)(v) of the Bankruptcy Code. For each taxable year of the Issuer, pursuant to Sections 7704(c) and 7704(d) of the Code, the principal activity of the Issuer will consist of purchasing and holding debt receivables (which are capital assets to the Issuer) and issuing and paying notes, and at least 90% of the Issuers gross income for each taxable year of the Issuer will constitute qualifying income under such Code provisions in the form of interest and gains from such receivables and other qualifying income. SECTION 2.7. Organizational Expenses; Liabilities of the Holders . (a) The Servicer shall pay organizational expenses of the Issuer as they may arise. (b) No Certificateholder (including the Depositor) shall have any personal liability for any liability or obligation of the Issuer. SECTION 2.8. Title to the Trust Estate . Legal title to all the Trust Estate shall be vested at all times in the Issuer as a separate legal entity. 3 SECTION 2.9. Representations and Warranties of the Depositor . The Depositor hereby represents and warrants to the Owner Trustee that: (a) Existence and Power . The Depositor is a limited liability company validly existing and in good standing under the laws of the State of Delaware and has, in all material respects, all power and authority required to carry on its business as now conducted. The Depositor has obtained all necessary licenses and approvals in each jurisdiction where the failure to do so would materially and adversely affect the ability of the Depositor to perform its obligations under the Transaction Documents. (b) Authorization and No Contravention . The execution, delivery and performance by the Depositor of each Transaction Document to which it is a party (i) have been duly authorized by all necessary action on the part of the Depositor and (ii) do not contravene or constitute a default under (A) any applicable law, rule or regulation, (B) its organizational instruments or (C) any material agreement, contract, order or other instrument to which it is a party or its property is subject (other than violations of such laws, rules, regulations, indenture or agreements which do not affect the legality, validity or enforceability of any of such agreements and which, individually or in the aggregate, would not materially and adversely affect the transactions contemplated by, or the Depositors ability to perform its obligations under, the Transaction Documents to which it is a party). (c) No Consent Required . No approval, authorization or other action by, or filing with, any Governmental Authority is required in connection with the execution, delivery and performance by the Depositor of any Transaction Document other than (i) UCC filings, (ii) approvals and authorizations that have previously been obtained and filings which have previously been made and (iii) approvals, authorizations or filings which, if not obtained or made, would not have a material adverse effect on the ability of the Depositor to perform its obligations under the Transaction Documents to which it is a party. (d) Binding Effect . Each Transaction Document to which the Depositor is a party constitutes the legal, valid and binding obligation of the Depositor enforceable against the Depositor in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, receivership, conservatorship or other similar laws affecting creditors rights generally and, if applicable the rights of creditors of limited liability companies from time to time in effect or by general principles of equity or other similar laws of general application relating to or affecting the enforcement of creditors rights generally and subject to general principles of equity. (e) No Proceedings . There is no action, suit, Proceeding or investigation pending or, to the knowledge of the Depositor, threatened against the Depositor which, either in any one instance or in the aggregate, would result in any material adverse change in the business, operations, financial condition, properties or assets of the Depositor, or in any material impairment of the right or ability of the Depositor to carry on its business substantially as now conducted, or in any material liability on the part of the Depositor, 4 or which would render invalid this Agreement or the Receivables or the obligations of the Depositor contemplated herein, or which would materially impair the ability of the Depositor to perform under the terms of this Agreement or any other Transaction Document. SECTION 2.10. Situs of Issuer . The Issuer shall be located in the State of Delaware. ARTICLE III CERTIFICATES AND TRANSFER OF CERTIFICATES SECTION 3.1. Initial Ownership . Upon the formation of the Issuer and until the issuance of the Certificates, the Depositor is the sole beneficiary of the Issuer; and upon the issuance of the Certificates, the Depositor will no longer be a beneficiary of the Issuer, except to the extent that the Depositor is a Certificateholder. SECTION 3.2. Authentication of Certificates . Concurrently with the sale of the Transferred Assets to the Issuer pursuant to the Sale and Servicing Agreement, the Owner Trustee shall cause the Certificates to be executed on behalf of the Issuer, authenticated and delivered to or upon the written order of the Depositor, signed by its chairman of the board, its president, its chief financial officer, its chief accounting officer, any vice president, its secretary, any assistant secretary, its treasurer or any assistant treasurer, without further corporate action by the Depositor. The Certificates shall represent 100% of the beneficial interest in the Issuer and shall be fully-paid and nonassessable. SECTION 3.3. Form of the Certificates . Each Certificate, upon issuance, will be issued in the form of a typewritten Certificate, substantially in the form of Exhibit A hereto, representing a definitive Certificate. The Owner Trustee shall execute and authenticate, or cause to be authenticated, each definitive Certificate in accordance with the written instructions of the Depositor. SECTION 3.4. Registration of Certificates . The Owner Trustee shall maintain at its office referred to in Section 2.2 , or at the office of any agent appointed by it and approved in writing by the Certificateholders at the time of such appointment, a register for the registration and transfer of any Certificate. SECTION 3.5. Transfer of Certificates . (a) Any Certificateholder may assign, convey or otherwise transfer all or any of its right, title and interest in the related Certificate; provided , that (i) such transferee is either an Affiliate of the Depositor or a Qualified Institutional Buyer, (ii) the Owner Trustee and the Issuer receive an Opinion of Counsel stating that, in the opinion of such counsel, such transfer will not cause the Issuer to be treated as an association (or a publicly traded partnership) taxable as a corporation for federal income tax purposes, and (iii) such Certificate may not be acquired by or for the account of or with the assets of a Benefit Plan. By accepting and holding a Certificate (or any interest therein), the Holder thereof shall be deemed to have represented and warranted that it is not a Benefit Plan and is not purchasing the Certificate (or any interest therein) on behalf of a Benefit Plan. The Owner Trustee shall have no duty to independently determine that the requirement in (iii) above is met and shall incur no 5 liability to any Person in the event the Holder of a Certificate does not comply with such restrictions. Subject to the transfer restrictions contained herein and in the Certificate, any Certificateholder may transfer all or any portion of the beneficial interest in the Issuer evidenced by such Certificate upon surrender thereof to the Owner Trustee accompanied by the documents required by this Section. Such transfer may be made by a registered Certificateholder in person or by his attorney duly authorized in writing upon surrender of the Certificate to the Owner Trustee accompanied by a written instrument of transfer and with such signature guarantees and evidence of authority of the Persons signing the instrument of transfer as the Owner Trustee may reasonably require. Promptly upon the receipt of such documents and receipt by the Owner Trustee of the transferors Certificate, the Owner Trustee shall record the name of such transferee as a Certificateholder and its percentage of beneficial interest in the Issuer in the Certificate register and issue, execute and deliver to such Certificateholder a Certificate evidencing such beneficial interest in the Issuer. In the event a transferor transfers only a portion of its beneficial interest in the Issuer, the Owner Trustee shall register and issue to such transferor a new Certificate evidencing such transferors new percentage of beneficial interest in the Issuer. Subsequent to a transfer and upon the issuance of the new Certificate or Certificates, the Owner Trustee shall cancel and destroy the Certificate surrendered to it in connection with such transfer. The Owner Trustee may treat, for all purposes whatsoever, the Person in whose name any Certificate is registered as the sole owner of the beneficial interest in the Issuer evidenced by such Certificate, and neither the Owner Trustee, nor any agent of the Owner Trustee shall be affected by notice to the contrary. (b) As a condition precedent to any registration of transfer under this Section , the Owner Trustee may require the payment of a sum sufficient to cover the payment of any tax or taxes or other governmental charges required to be paid in connection with such transfer. (c) The Owner Trustee shall not be obligated to register any transfer of a Certificate unless each of the transferor and the transferee have certified to the Owner Trustee that such transfer does not violate any of the transfer restrictions stated herein including, but not limited to clauses (d) and (e) of this Section 3.5 . The Owner Trustee shall not be liable to any Person for registering any transfer based on such certifications. (d) No transfer (or purported transfer) of all or any part of a Certificateholders interest (or any economic interest therein), whether to another Certificateholder or to a Person who is not a Certificateholder, shall be effective, and, to the fullest extent permitted by law, any such transfer (or purported transfer) shall be void ab initio , and no Person shall otherwise become a Certificateholder if, after such transfer (or purported transfer), the Issuer would have more than 95 direct or indirect holders of an interest in the Certificates. For purposes of determining whether the Issuer will have more than 95 direct or indirect holders of an interest in the Certificates, each Person indirectly owning an interest through a partnership (including any entity treated as a partnership for federal income tax purposes), a grantor trust or an S corporation (each such entity, a  flow-through entity ) shall be treated as a Certificateholder unless the Depositor determines in its sole and absolute discretion, after consulting with qualified tax counsel, that less than substantially all of the value of the beneficial owners interest in the flow-through entity is attributable to the flow-through entitys interest (direct or indirect) in the Issuer. 6 (e) No transfer shall be permitted if the same is effected through an established securities market or secondary market (or the substantial equivalent thereof) within the meaning of Section 7704 of the Code or would make the Issuer ineligible for safe harbor treatment under Section 7704 of the Code. SECTION 3.6. Lost, Stolen, Mutilated or Destroyed Certificates . If (i) any mutilated Certificate is surrendered to the Owner Trustee, or (ii) the Owner Trustee receives evidence to its satisfaction that any Certificate has been destroyed, lost or stolen, and upon proof of ownership satisfactory to the Owner Trustee together with such security or indemnity as may be requested by the Owner Trustee to save it harmless, the Owner Trustee shall execute and deliver a new Certificate for the same percentage of beneficial interest in the Issuer as the Certificate so mutilated, destroyed, lost or stolen, of like tenor and bearing a different issue number, with such notations, if any, as the Owner Trustee shall determine. Upon the issuance of any new Certificate under this Section 3.6 , the Issuer or Owner Trustee may require the payment of a sum sufficient to cover any tax or other governmental charge that may be imposed in connection with any transfer or exchange of a Certificate and any other reasonable expenses (including the reasonable fees and expenses of the Issuer and the Owner Trustee) connected therewith. Any duplicate Certificate issued pursuant to this Section shall constitute complete and indefeasible evidence of ownership in the Issuer, as if originally issued, whether or not the lost, stolen or destroyed Certificate shall be found at any time. SECTION 3.7. Access to List of Certificateholders Names and Addresses . The Owner Trustee shall furnish or cause to be furnished to the Servicer and the Depositor, or to the Indenture Trustee, within fifteen (15) days after receipt by the Owner Trustee of a written request therefor from the Servicer or the Depositor, or the Indenture Trustee, as the case may be, a list, in such form as the requesting party may reasonably require, of the names and addresses of the Certificateholders as of the most recent Record Date. If three or more Certificateholders or one or more holders of Certificates evidencing not less than 25% of the beneficial interest in the Issuer evidenced by the Certificates apply in writing to the Owner Trustee, and such application states that the applicants desire to communicate with other Certificateholders with respect to their rights under this Agreement or under the Certificates and such application is accompanied by a copy of the communication that such applicants propose to transmit, then the Owner Trustee shall, within five (5) Business Days after the receipt of such application, afford such applicants access during normal business hours to the current list of Certificateholders. Each Certificateholder, by receiving and holding a Certificate, shall be deemed to have agreed not to hold either the Depositor or the Owner Trustee accountable by reason of the disclosure of its name and address, regardless of the source from which such information was derived. ARTICLE IV ACTIONS BY OWNER TRUSTEE SECTION 4.1. Prior Notice to Certificateholders with Respect to Certain Matters .
